FOLLETT, J.
All of the defendants have appeared in this action except the appellants, who are citizens and residents of foreign countries, and they have not been served with process, nor have they appeared in the action, except specially for the purposes of this appeal. Briesen & Knauth, as attorneys for B. W. Blydenstein & Co., brought the action in the United States circuit court, and they bring this appeal. This injunction seems to have been granted and continued on the theory that each of the eight, firms and corporations claimed an interest in the fund arising from the sale of the 200 bales; but the exact reverse appears by the complaint in this action, wherein it is alleged that every one of the firms and corporations claim a definite number of the bales, or the avails thereof, which bales were identified by distinctive marks. By the suit being prosecuted in the United States circuit court, B. W. Blydenstein & Co. do not seek to recover an interest in the entire sum realized upon the sale of the 200 bales, but simply demand a judgment for the net avails realized from the sale of 38 specific bales, of which they claim to be the owners, and to which the other defendants make no claim. By the contract entered into between the plaintiff and B. W. Blydenstein & Co. it was agreed that the former should sell the 38 bales, and that the claim of the latter should be limited to the net avails arising from their sale. In pursuance of this agreement, the plaintiff sold the bales, and realized a sum, the amount of which is not in dispute. The fact that the plaintiff on the same day chose to sell 71 other bales which were claimed to be owned by other firms and corporations, (no firm or corporation claiming the same bales,) and 91 bales to which no one claims any interest adverse to plaintiff, and to credit the avails arising from the sale of all the bales to one account, does not give any one of the firms an interest in the fund. The four firms and corporations who entered into agreements with the plaintiff for the sale of the hales claimed by each, and limiting their claims to the net amount realized upon the sale, have no claim in the entire fund, but simply to recover of the plaintiff a sum equal to the net amount realized upon the sale of the bales which they claim. The four other firms who did not contract that the bales claimed by each of them might be sold have no claim whatever to the funds realized upon the sale of the 200 bales. Their claim, if any, is for the recovery of the value, or of their interest in the value, of such of the bales as each asserts title to or an interest in. The claims of these eight firms and corporations, and the defenses thereto, are as distinct and several as though they had been made under eight independent contracts, each contract relating to a single ship, no two claiming an interest in the same ship. In such a case the fact that a person should claim all of them under one contract with a third person, and should sell the vessels, and deposit the avails in a distinct accoiint, .would afford no reason for restraining actions brought by the several firms and corporations for the alleged conversions. Nothing that the converter could do by mingling the avails aris*167ing from the sale of the ships would affect the right of each claimant to prosecute his individual action. Had there been a joint agreement between the eight firms and corporations, or between any of them, and the plaintiff, for the sale of the bales, and for holding the avails as a single fund, or had there been cross interests in or claims to the bales, the case would have been quite different. The case at bar is much stronger for the appellants than the one supposed, for the plaintiff expressly contracted with them that the 38 bales should be sold, and their recovery, in case they established a prior title to them, should be measured by the amount of the net avails of the sale, which is precisely what they seek to recover in the United States circuit court. We see no ground, in such a state of facts, for the equitable relief sought, or for the injunctive relief granted. The case at bar does not fall within the principle of Bank v. Goddard, 131 N. Y. 494, 30 N. E. Rep. 566, which arose over a confusion of goods and of interests, caused by others than the plaintiff, and for which it was in no wise responsible. Nor does it arise out of a joint contract, nor out of an act or acts participated in by the defendants. Whatever of confusion there may be arises from the plaintiff’s acts, and affords no ground for restraining the appellants from prosecuting an independent cause of action, if they have one, in which no one but the plaintiff and defendants claim an interest. The view which we have taken of the right to maintain this action renders unnecessary a discussion of the question whether the court has jurisdiction to restrain the prosecution of an action in the United States circuit court by persons who are neither citizens nor residents of this state, and who have not appeared nor been served with process in the action in which the injunctive relief is sought. The part of the order appealed from should be reversed, and the injunction restraining the appellant from the prosecution of their action vacated, with 110 costs and printing disbursements, and the motion to continue the temporary injunction against the appellants denied, with $10 costs.